DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tomii (US 20170308017 A1).
Referring to claims 1:
Tomii discloses an operating method of a server (see par. 36), the method obtaining vertical streak information or scanning environment information about a vertical streak detected in a scanned image, diagnosing a severity of the vertical streak or predicting formation of the vertical streak based on the vertical streak information or the scanning environment information, and based on a result of diagnosing the severity of the vertical streak or predicting formation of the vertical streak, transmitting, to an image forming device or a management device managing the image forming device, action information for reducing a vertical streak occurrence (see at least par. 53, 81, and 99).
	Referring to claims 12:
	Tomii discloses a server comprising a communication device to communicate with an image forming device, a storage, a processor, and a memory to store instructions executable by the processor (see par. 36 and 131), wherein the processor
executes the instructions to obtain vertical streak information or scanning environment information about a vertical streak detected in a scanned image, diagnose a severity of the vertical streak or predict formation of the vertical streak based on the vertical streak information or the scanning environment information, and based on a result of diagnosing the severity of the vertical streak or predicting formation of the vertical streak, transmit, to the image forming device or a management device managing the image forming device, action information for reducing a vertical streak occurrence (see at least par. 53, 81, and 99).
	Referring to claims 13 and 15:
	Tomii discloses an image forming device (see par. 1) comprising a communication device to communicate with an external device (see par. 36); a scanning device and a user interface device (see par. 53 and 81), a processor and a memory to store instructions executable by the processor (see par. 131), wherein the processor is to execute the instructions to detect a vertical streak in a scanned image, 
obtain vertical streak information or scanning environment information about the vertical
streak, obtain action information for reducing a vertical streak occurrence based on
the vertical streak information or the scanning environment information, perform a certain action according to the action information, and perform at least one scan job
(see at least par. 53, 81, and 99).
Referring to claims 2, 3, 4, and 10: 
Tomii discloses the fact that the diagnosing of the severity of the vertical streak based on the vertical streak information or the scanning environment information comprises diagnosing the severity of the vertical streak based on a frequency at which a severity level of the vertical streak exceeds a threshold level indicating a level at which adjustment of a level of intensity for removal of a certain vertical streak is necessary, and diagnosing the severity of the vertical streak by applying the vertical streak information or the scanning environment information to a trained model for diagnosing the severity of the vertical streak for a certain scanned image; and the method further comprising learning the trained model for diagnosing the severity of the vertical streak for the certain scanned image, based on a correlation between pieces of the vertical streak information and user feedback information about the pieces of the vertical streak information, or a correlation between the pieces of the vertical streak information and pieces of scanning environment information about the pieces of vertical streak information (see at least par.36 and 69).
	Referring to claims 5 and 6: 
Tomii discloses the fact that the action information for reducing
the vertical streak occurrence comprises information of an intensity level for adjusting a sensitivity for removing vertical streaks to be formed by at least one scan job of the image forming device, and wherein the method further comprises determining a first intensity level based on a result of diagnosing the severity of the vertical streak or predicting formation of the vertical streak, determining the intensity level as the first intensity level adjusted upward from a reference intensity level, when the severity of the vertical streak is determined to be higher than a preset reference severity or when a certain vertical streak is expected to be formed, and maintaining the intensity level at the reference intensity level when the severity of the vertical streak is determined to be
lower than the preset reference severity (see at least par. 104).
Referring to claim 7: 
Tomii discloses the fact that obtaining the vertical streak information is based on a number, a location, a thickness, or a brightness of a plurality of vertical streaks detected in a plurality of scanned images (see at least par. 81).
Referring to claims 8, 9, and 11: 
Tomii discloses the fact that the transmitting of the action information for reducing the vertical streak occurrence comprises transmitting information of a first intensity level for adjusting a sensitivity for removing the vertical streak to be formed by at least one scan job of the image forming device, transmitting guide information for guiding an operation of the image forming device to perform the at least one scan job in a state where the first intensity level is applied, or transmitting information about the diagnosis of the severity of the vertical streak, information about the prediction of formation of the vertical streak, or notification information providing information about a visiting service for the image forming device. In addition it is disclosed that the predicting of formation of the vertical streak is based on the vertical streak information or the scanning environment information comprises obtaining scanning environment information during a first scan job of the image forming device and vertical streak candidate information in a scanned image generated before the first scan job, and predicting formation of the vertical streak due to the first scan job by applying the scanning environment information and the vertical streak candidate information to a trained model for predicting formation of the vertical streak for a certain scanned image. It is also disclosed that the transmitting of the action information for reducing the vertical streak occurrence to the image forming device comprises when formation of a first vertical streak is predicted from the scanning environment information, obtaining first guide information for guiding prevention of formation of the first vertical streak; and transmitting the first guide information to the image forming device. (See at least par. 53, 81, and 99).
Referring claim 14: 
Tomii discloses the fact that the processor is to further execute the instructions to transmit the vertical streak information or the scanning environment information to a server for monitoring a result of a scan job of the image forming device, and receive, from the server, the action information determined based on a result of diagnosing a severity of the vertical streak or predicting formation of the vertical streak (see at least par. 61).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 October 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
The US patent documents in the IDS were cited in the International search report by the ISA and have been considered (see report for relevance of those references).  The corresponding Written Opinion by the ISA has also been considered.  The Examiner is in agreement with that opinion, and in an effort to be consistent, the rejection above is based on that opinion.  
Applicant has not provided an explanation of relevance of the foreign patent  documents in the IDS discussed below.
Takenaka (JP 2011048263 A) discloses a developing device capable of automatically eliminating a stripe-like pattern on the image carrier (photoreceptor). The developing device includes: a developing roller disposed opposite the image carrier, a sensor for measuring the state of the visualized image on the image carrier, and Libretto suppression parts for suppressing the stripe-like pattern formed in the visualized image on the basis of the measurement result of the state of the visualized image on the image carrier.

Hamby et al (JP 2005338826 A) disclose adjusting a horizontal stripe defect on an image receiving member in an image generating stage or a printing stage by utilizing the technique of at least either feedback control or feedforward control.

Nakagawa et al (JP 2004246152 A) discloses forming a pattern image on an image carrier, detecting the pattern image, and controlling the image characteristic based on the result of the detection by the detection sensor. Image quality is detected based on an image pattern formed on an image carrier, and image characteristic such as graininess and sharpness is controlled based on the result of the detection.

Budnik et al (JP H11316525 A) discloses in a copy machine, automatically detecting a fault in a laser beam from a raster output scanner (ROS) that exposes and develops pixels of a photoreceptor to form an image. If the ROS is defective, the energy distribution of the laser beam becomes distorted and image copy quality deteriorates. A special patch of a horizontally stripped pattern and a special patch of a vertically stripped pattern are generated, developed, read, and recorded. Depending on how pixels formed with equal energy given to each patch determined the value of each patch. When the values are different it is decided the ROS is possibly malfunctioning.

Mori (JP 2014186164 A) discloses specifying a characteristic value of a line without measuring line width and line density formed on a recording medium.


Cited Art
The prior art and other references made of record and not relied upon are considered pertinent to applicant's disclosure. 

Wu et al (US 20110064278 A1) disclose monitoring the image quality of images that the image forming machine produces and detecting changes in the image quality. The monitoring system using statistical techniques to fit predetermined models to a measured image quality of time sequence of formed images. The predetermined models used to find current and predicted values of image quality and notifying a user or service provider when the image quality has changed. 

Nakazato et al (US 8190037 B2) disclose a fault prediction method predicts a plurality of faults in a target device, and includes the steps of collecting internal information of the target device output from the target device, generating one or more criteria for defining a deviation from a normal state based on the collected internal information of the target device, incorporating the one or more criteria into a device state discriminator, identifying a deviation from a normal state in the target device according to the one or more criteria using the device state discriminator, and outputting a fault prediction as a result of the identifying step to a user.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467. The examiner can normally be reached 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammed Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	


/Scott A Rogers/
Primary Examiner, Art Unit 2672
25 July 2022